 1   PAUL KIM, SBN 292589
     HOMELESS ACTION CENTER
 2   3126 Shattuck Avenue
     Berkeley, CA 94705
 3   Phone: (510) 540-0878 x. 303
     Fax: (510) 540-0403
 4   Email: pkim@homelessactioncenter.org

 5   Attorney for Plaintiff

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10

11   PAUL WONG,                                      )   Case No. 3:18-cv-04328-EDL
                                                     )
12                  Plaintiff,                       )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR A SECOND EXTENSION OF TIME
13          v.                                       )   FOR PLAINTIFF TO FILE HIS MSJ
                                                     )
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17

18
19          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and

20   with the approval of the Court, that Plaintiff shall have a second extension of time of 30 days to

21   file his MSJ. Plaintiff and his attorney respectfully requests this extension of time because of

22   unexpected workload issues, including unexpectedly taking over extra responsibilities from a

23   colleague who left the undersigned’s agency while also managing briefing deadlines and a

24   hearing this week. The current due date for filing of Plaintiff’s MSJ is December 16, 2018. The

25   new due date will be January 15, 2019. Plaintiff again apologizes for the delay and any

26   inconvenience caused.

27   //

28

28                            SECOND STIPULATION TO EXTEND PLAINTIFF’S MSJ                                1
 1          The parties further stipulate that the Court’s Scheduling Order shall be modified

 2   accordingly.

 3                                                       Respectfully submitted,

 4
     Date: December 10, 2018                             HOMELESS ACTION CENTER
 5

 6                                               By:     /s/ Paul Kim
                                                         PAUL KIM
 7                                                       Attorney for PAUL WONG
 8

 9   Date: December 10, 2018                             ALEX G. TSE
                                                         United States Attorney
10

11                                               By:     /s/ Margaret Branick-Abilla*
                                                         MARGARET BRANICK-ABILLA
12                                                       * By email authorization on December 10,
                                                         2018
13                                                       Assistant Regional Counsel
                                                         Social Security Administration
14
                                                         Attorneys for Defendant
15

16

17

18                                               ORDER
19
     APPROVED AND SO ORDERED:
20

21   DATED: December 11, 2018
22                                                       HONORABLE ELIZABETH D. LAPORTE
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

28                         SECOND STIPULATION TO EXTEND PLAINTIFF’S MSJ                             2
